Title: Nicholas P. Trist to James Madison, 13 June 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 June 13. 29.
                            
                        
                        
                        Dr Jones has lost his situation in the Patent office, and now holds a clerkship in this Dept. I accidentally
                            learnt yesterday that he had told one of his acquaintance that this was only temporarily, for "he had once been offered
                            professorships in the University of Virginia & some other institution, and would again turn his attention that
                            way." On hearing this, I determined to lose no time in suggesting to the Board, through you, the propriety, if possible,
                            of making a personal acquaintance precede his appointment. I was convinced that he was perhaps
                            the very best qualified man in the U. S. for the situation lately held by him; and therefore
                            took every opportunity that offered, to express this opinion & the grounds on which it rested, to the Secretary of
                            State. I even avoided being introduced to him, that I might say my opinion was a purely abstract one. But, entertaining
                            this opinion of him, for the superintendency of the Patent office; I own it would not be
                            without considerable uneasiness, that I should hear of his appointment to a professorship in our Institution. I have seen
                            him pretty frequently—and had some other opportunities of obtaining an insight into his character. I doubt whether I do
                            him any injustice in considering him a great gossip, and a weak sort of a man. Mr Vail of this
                            Dept. (from whom I got the above information) told me that Dr J. does not write good [ ]—meaning orthographically.
                        It was altogether superfluous to give yourself the trouble of writing on the subject of the oranges—I only
                            regret they did not reach you while they were sound & your situation such as to make their acid most agree[able.]
                            Mrs Cutts & family, whom I saw last evening, are well. I have proposed to her to let me be her escort as far as
                            Montpellier; but she does not expect to be able to get off before July—whereas I hope to go about the 25th inst.
                        Present me to Mrs Madison, & accept my wishes for your future exemption from all such visitants as
                            that you are now getting rid of. Haste must again apologise for this scrawl.
                        
                        
                            
                                N. P. Trist
                            
                        
                    